DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-11 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Panescu (hereinafter ‘Panescu’, U.S. Pat. 10,166,062).
Regarding claim 1, Panescu discloses a system (Fig. 1; also see Figs. 2, 6-7 and 9) comprising: 
	an electrosurgical instrument (medical instrument 20) including: 
an elongated shaft having a distal section and a proximal section (col. 10, ll. 13-14, “the medical instrument 20 comprises a catheter, a shaft, a wire, and/or other elongate instrument”); 
a handle positioned at the proximal section (see col. 10, ll. 14-18 for handle); and 
an electrically conductive tip at the distal section (energy deliver members 30; col. 10, ll. 2-3, “or more energy delivery members 30 (e.g., radiofrequency electrodes) along a distal end of the medical instrument 20”); 

a radio frequency circuit coupled to the connector and the electrically conductive tip (col. 10, ll. 28-34, “the energy delivery module 40 includes an energy generation device 42 that is configured to selectively energize and/or otherwise activate the energy delivery member(s) 30 (for example, radiofrequency electrodes) located along the medical instrument 20…the energy generation device 42 comprises a radiofrequency generator”; col. 19, ll. 50-59, the connector 2250 can be physically incorporated in the design of the catheter, Fig. 9); and 
an electrogram filtering circuit coupled to the connector and the electrically conductive tip (col. 20, ll. 33-48, “EGM filter”, also see col. 17, ll. 51-55, for separate electrodes or electrode portions 30A and 30B which can be used to generate an electrogram), the electrogram filtering circuit including: 
a first active line (col. 16, ll. 33-35, “the first or distal electrode or electrode portion 30A”) including a first tuned resonant filter (col. 17, ll. 12-14, “the filtering element is located on or within a catheter (e.g., …adjacent the electrode, etc.)”; col. 17, ll. 43-47, “the filtering element comprises a LC circuit (e.g., a resonant circuit…)”); and 
a second return line (col. 16, ll. 33-37, “second or proximal electrode or electrode portion 30B”) including a second tuned resonant filter (col. 17, ll. 12-14, “the filtering element is located on or within a catheter (e.g., …adjacent the electrode, etc.)”; col. 17, ll. 43-47, “the filtering element comprises a LC circuit (e.g., a resonant circuit…)”).
Regarding claim 2, 
Regarding claim 3, Panescu further discloses wherein the electrogram filtering circuit (col. 20, ll. 33-48, “EGM filter”, also see col. 17, ll. 51-55, for separate electrodes or electrode portions 30A and 30B which can be used to generate an electrogram) is positioned within the handle (col. 17, ll. 9-21, a filtering element such as the filter circuit can be located in a variety of locations of the device or accompanying system, including within the handle to which the catheter is secured). 
Regarding claim 6, Panescu further discloses wherein the instrument is configured to function as a pacing device (see col. 5, ll. 5-35; energy delivery module is configured to couple to a pacemaker device for selectively pacing; see col. 19, ll. 11-23 for pacemaker device which may be integrated within the energy delivery module or any other component of the ablation system).
 Regarding claim 7, Panescu further discloses wherein the instrument is configured to function as an ablation device (energy delivery system 10, energy delivery member(s) 30 in Fig. 1; col. 9, ll. 61-63, “energy delivery system 10 that is configured to selectively ablate, stimulate, modulate and/or otherwise heat or treat targeted tissue”; col. 10, ll. 28-34, “the energy delivery module 40 includes an energy generation device 42 that is configured to selectively energize and/or otherwise activate the energy delivery member(s) 30 (for example, radiofrequency electrodes) located along the medical instrument 20…the energy generation device 42 comprises a radiofrequency generator”). 
Regarding claim 8, Panescu further discloses wherein the instrument is configured to function as a mapping device (Fig. 6, col. 17, ll. 48-51, “the relatively small gap G between the adjacent electrodes or electrode portions 30A, 30B can be used to facilitate high-resolution mapping of the targeted tissue”). 
Regarding claim 9, Panescu further discloses wherein the instrument is configured to function as a sensing device (Fig. 1; col. 10, ll. 14-18, “In some embodiments, one or more temperature sensing devices or systems 60 (e.g., thermocouples, thermistors, etc.) may be included at the distal end of the medical instrument 20, or along its elongate shaft or in its handle”). 
Regarding claim 10, Panescu further discloses (Fig. 1; also see Figs. 2, 6-7 and 9) wherein the instrument is configured to function as pacing device (see col. 5, ll. 5-35; energy delivery module is configured to couple to a pacemaker device for selectively pacing; see col. 19, ll. 11-23 for pacemaker 
Regarding claim 11, Panescu further discloses (Fig. 1; also see Figs. 2, 6-7 and 9) wherein the instrument is configured to function as pacing device (see col. 5, ll. 5-35; energy delivery module is configured to couple to a pacemaker device for selectively pacing; see col. 19, ll. 11-23 for pacemaker device which may be integrated within the energy delivery module or any other component of the ablation system), a mapping device (Fig. 6, col. 17, ll. 48-51, “the relatively small gap G between the adjacent electrodes or electrode portions 30A, 30B can be used to facilitate high-resolution mapping of the targeted tissue”) and a sensing device (Fig. 1; col. 10, ll. 14-18, “In some embodiments, one or more temperature sensing devices or systems 60 (e.g., thermocouples, thermistors, etc.) may be included at the distal end of the medical instrument 20, or along its elongate shaft or in its handle”).
Regarding claim 15, 
Regarding claim 16, Panescu further discloses further comprising a programmer/analyzer (Fig. 1, see col. 10, ll. 56-67 for processor 46). 
Regarding claim 17, Panescu further discloses comprising a pacer (see col. 5, ll. 5-35; energy delivery module is configured to couple to a pacemaker device for selectively pacing; see col. 19, ll. 11-23 for pacemaker device which may be integrated within the energy delivery module or any other component of the ablation system).
Regarding claim 18, Panescu further discloses comprising a radio frequency generator (Fig. 1, col. 10, ll. 28-34, “the energy delivery module 40 includes an energy generation device 42 that is configured to selectively energize and/or otherwise activate the energy delivery member(s) 30 (for example, radiofrequency electrodes) located along the medical instrument 20…the energy generation device 42 comprises a radiofrequency generator”) and a programmer/analyzer (Fig. 1, see col. 10, ll. 56-67 for processor 46). 
Regarding claim 19, Panescu further discloses further comprising a radio frequency generator (Fig. 1, col. 10, ll. 28-34, “the energy delivery module 40 includes an energy generation device 42 that is configured to selectively energize and/or otherwise activate the energy delivery member(s) 30 (for example, radiofrequency electrodes) located along the medical instrument 20…the energy generation device 42 comprises a radiofrequency generator”) and a pacer (see col. 5, ll. 5-35; energy delivery module is configured to couple to a pacemaker device for selectively pacing; see col. 19, ll. 11-23 for pacemaker device which may be integrated within the energy delivery module or any other component of the ablation system).
Regarding claim 20, Panescu further discloses wherein the connector is releasably coupled to the electrosurgical instrument (Fig. 1 and Fig. 9, col. 10, ll. 23-43; see col. 19, ll. 50-59 for ‘connector’ used to physically and/or operatively couple the catheter or other medical instrument 2220 to the energy delivery module (e.g., RF generator)). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Klee et al., (hereinafter ‘Klee’, U.S. PGPub. No. 2012/0116209).
Regarding claims 4 and 5, although Panescu discloses wherein the electrogram filtering circuit (col. 20, ll. 33-48, “EGM filter”, also see col. 17, ll. 51-55, for separate electrodes or electrode portions 30A and 30B which can be used to generate an electrogram) is positioned within the handle (col. 17, ll. 9-21, a filtering element such as the filter circuit can be located in a variety of locations of the device or accompanying system, including within the handle to which the catheter is secured), Panescu is silent regarding wherein the electrogram filtering circuit is rolled up and includes a flexible substrate. 
However, in the same field of endeavor, Klee teaches a similar filtering circuit (LC-circuit 10 in Figs. 1-2; as broadly claimed, see Fig. 1 for LC circuit rolled up, i.e. around the shaft 3 of device 1). Klee teaches that the LC circuits are “processed on silicon, are transferred to a flexible substrate and subsequently fixed at the shaft or the tip of the shaft of the device” ([0031], also see [0052] for flexible LC circuits). It is well known in the art (as can be seen in Klee) to provide flexible LC circuits in a variety . 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu in view of Ameri (hereinafter ‘Ameri’, U.S. PGPub. No. 2009/0204171).
Regarding claims 12-14, Panescu discloses all of the limitations of the system according to claim 1. Although Panescu discloses a tuned resonant filter (col. 17, ll. 12-14, “the filtering element is located on or within a catheter (e.g., …adjacent the electrode, etc.)”; col. 17, ll. 43-47, “the filtering element comprises a LC circuit (e.g., a resonant circuit…)”), Panescu is silent regarding wherein each tuned resonant filter includes an inductor, capacitor and a resistor (claim 12), wherein each tuned resonant filter is a single stage filter (claim 13) and wherein each tuned resonant filter is software configurable which can be tuned for a variety of rejection frequencies (claim 14). 
However, in the same field of endeavor, Ameri teaches a similar system (Figs. 1-2) comprising a filtering circuit (filter circuit 44 in Fig. 2) including a band pass filter (47), a rectifier circuit (48), and a resistor (49). The band pass filter (47) further includes a capacitor (50) and an inductor (51) electrically connected in series with the resistor (49) ([0015], [0020], thereby meeting the limitations of claims 12 and 13). The band pass filter (47) is utilized to attenuate (e.g. block) frequencies except for a natural resonance frequency ([0016]), thereby shielding undesirable signals while permitting transmission of the desired signals ([0018]). Further, Ameri teaches that “one of ordinary skill in the art will recognize that selection of such a natural resonance frequency range may depend on a number of factors, including hardware selection for the filter circuit 44 and therapy requirements” ([0018], thereby meeting the limitations of claim 14). It is well known in the art (as can be seen in Ameri) to provide a tuned resonant filter in order to ensure the transmission of the desired signals and ultimately provide a desired therapy, while attenuating signals at unwanted frequencies ([0018]), thereby increasing control over the system 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794